Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "plate-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the detection range".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Klotz et al. (2015/0328736 A1).
Klotz et al. discloses the invention including:
Claim 1; A mobile machine tool (see Fig. 1) for machining a workpiece 42, wherein the machine tool has a plate guide element 40 with a guide surface for guiding the machine tool on the workpiece or the workpiece on the machine tool, wherein the machine tool has a drive unit with a drive motor 20 for driving a tool holder 120 arranged on the drive unit in order to hold a work tool 34, wherein the machine tool has a tool sensor 52, a detection range 106 of which is directed at at least a partial region of the machine tool, and wherein the machine tool has an evaluation device 26 for evaluating a tool sensor signal generated by the tool sensor and wherein a reference marking 54 which can be detected by the tool sensor is arranged within the detection range of the tool sensor and the evaluation device is configured to determine at least one correction value (see claim 1-5) for the tool sensor signal depending on the reference marking.
Claim 2; wherein the reference marking comprises a line 54 or a pattern.
Claim 3; wherein the reference marking is formed by at least one contour 132.
Claim 4; wherein the reference marking comprises or is formed by a control marking provided exclusively for the purpose of determining the correction value (see claim 1).
Claim 6; an optical display device 72 for displaying at least one piece of optical information generated on the basis of the tool sensor signal.
Claim 7; wherein the tool sensor comprises or is formed by a camera 52.
Claim 13; wherein the tool is configured to orient an optical information generated or generatable on the basis of the tool sensor signal relative to the reference marking (para. 0047).
Claim 14; wherein the evaluation device has a stored image (inherently disclosed since the device 26 needs a reference data to compare in order to make the correction) of the reference marking and is configured to compare the stored image with an image of the reference marking which can be captured by the tool sensor in order to determine the correction value for the tool sensor signal.
Claim 17; wherein the tool is equipped to correct the tool signal (using the device 26) depending on the at least one correction value (see claim 1-5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz et al. (2015/0328736 A1) in view of Rivers et al. (2015/0094836 A1).
Klotz et al. discloses the invention substantially as claimed except for the tool sensor is and/or can be calibrated intrinsically and/or extrinsically; wherein the evaluation device is configured to perform an extrinsic and/or intrinsic calibration of the tool sensor; wherein the tool sensor is or can be calibrated on the basis of the at least one correction . 

Allowable Subject Matter
Claim 5, 10-12, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Strasky et al. teaches a virtual autocalibration of sensors.
Bermes et al. teaches sensor unit detecting the position of the blade.
Eastling et al. teaches vision sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724